AMENDMENT TO THE ADVISORS SERIES TRUST CUSTODY AGREEMENT THIS AMENDMENT dated as of the 10th day of December, 2009, to the Custody Agreement, dated as of June 6, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and U.S. Bank National Association, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Advisors Series Trust: Exhibit U, the fund and fees of Poplar Forest Partners Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK, N.A. By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Name: Douglas G. Hess Name: Michael R. McVoy Title:President Title: Vice President 1 Exhibit U to the Separate Series of Advisors Series Trust Custody Agreement Name of Series Date Added Poplar Forest Partners Fund on or after December 31, 2009 Multiple Series Trust DOMESTIC CUSTODY SERVICES FEE SCHEDULE at December, 2009 Annual Fee Based Upon Market Value Per Fund* [] basis point on average daily market value Minimum annual fee per fund - $4,800 Plus portfolio transaction fees Portfolio Transaction Fees $[] per book entry DTC transaction/Federal Reserve transaction/U.S. Bank repo agreement transaction $[] per principal paydown $[] per short sale $[] per option/future contract written, exercised or expired $[] per mutual fund trade/Fed wire/margin variation Fed wire $[] per physical transaction $[] per segregated account per year §A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. §No charge for the initial conversion free receipt. §Overdrafts – charged to the account at prime interest rate plus 2. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, and extraordinary expenses based upon complexity. Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the domestic and global fee schedules on this Exhibit U. Poplar Forest Capital LLC By:/s/ J. Dale Harvey Printed Name:J. Dale Harvey Title:CEO Date: 12/16/09 2 Exhibit U (continued) to the Separate Series of Advisors Series Trust Custody
